Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.331 Filed 06/04/20 Page 1 of 19




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,                        CRIMINAL NO. 18-20310

v.                                            HON. ARTHUR J. TARNOW

DAMARIO DAVON TUBBS-SMITH,

            Defendant.
                                          /


                 United States’ Response Opposing
         the Defendant’s Motion for Compassionate Release

     Damario Tubbs-Smith dealt drugs while on federal supervised

release for dealing drugs. Judge Battani sentenced him to jail on that

violation. Within six months of getting out, Tubbs-Smith was caught

driving with over 200 grams of cocaine and over 40 grams of crack

cocaine in his pockets. That traffic stop formed the basis for the charges

in this case, to which Tubbs-Smith pleaded guilty. Before (and while on

bond for) his first federal case, Tubbs-Smith also committed state-level

drug and firearms offenses.




                                     1
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.332 Filed 06/04/20 Page 2 of 19




  This Court sentenced Tubbs-Smith to 10 years, the mandatory

minimum. He began serving this sentence on June 21, 2019. He now

moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A). His

motion should be denied. First, since January 2020, the Bureau of

Prisons has been preparing for Covid-19, implementing strict

precautions to minimize the virus’s spread in its facilities. And while

FCI Elkton is among the hardest-hit facilities, data shows that the

situation is improving. Tubbs-Smith tested negative for Covid-19 on

May 20.

  Second, Tubbs-Smith does not satisfy the statutorily mandated

criteria for compassionate release. Tubbs-Smith’s offense and criminal

history make him a danger to the community, which precludes release

under USSG § 1B1.13(2). And the § 3553(a) factors—which the Court

must also consider under § 3582(c)(1)(A)—likewise do not support

release for those same reasons. Tubbs-Smith has been relentlessly

committing drug distribution and firearm-related crimes for over 10

years. No prior sentences of incarceration have deterred him.




                                     2
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.333 Filed 06/04/20 Page 3 of 19




                               Background

  On February 21, 2018, a Washtenaw County Sheriff Deputy pulled

Tubbs-Smith over for driving with high beams on. Because Tubbs-

Smith had an active felony warrant for a state drug case, and was

driving with an expired plate, the Deputy arrested Tubbs-Smith.

  While searching Tubbs-Smith, the Deputy felt a large bulge near his

groin. He located two fist-size bags of powder cocaine in Tubbs-Smith’s

jeans. Another fist-size bag of crack cocaine fell to the ground as the

Deputy shook the jeans. Cash also fell to the ground.

  The crack cocaine weighed 42.02 grams, and the two bags of cocaine

together weighed 231.36 grams. After the defendant’s arrest, another

Deputy searched the vehicle and found a loaded magazine for a .22

caliber gun and various items used to package drugs for sale, including

sandwich bags, gloves, rubber bands, baking soda, corn starch, and a

kilo press. Officers also located a crack pipe and a spoon with burned

drug residue.

  A grand jury charged Tubbs-Smith with possession with intent to

distribute cocaine and possession with intent to distribute crack

cocaine. Because the amount of crack cocaine was over 28 grams,


                                     3
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.334 Filed 06/04/20 Page 4 of 19




Tubbs-Smith faced a mandatory minimum sentence of five years. The

government filed an information under 21 U.S.C. § 851, which increased

his mandatory minimum to 10 years. This Court sentenced Tubbs-

Smith to 10 years.

     Tubbs-Smith began serving his prison sentence on June 21, 2019,

and is currently incarcerated at FCI Elkton. He is 31 years old, and his

projected release date is October 30, 2026. He has moved for

compassionate release, citing his heart condition and the Covid-19

pandemic.

                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. For over almost a decade, the Bureau of

Prisons has maintained a detailed protocol for responding to a

pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk
                                   4
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.335 Filed 06/04/20 Page 5 of 19




of Covid-19 transmission into and inside its facilities. See BOP Covid-19

Modified Operations Website. Since then, as the worldwide crisis has

evolved, the Bureau of Prisons has repeatedly revised its plan. To stop

the spread of the disease, the Bureau of Prisons has restricted inmate

movement within and between facilities. See id. Only limited group

gathering is allowed, and social distancing is maximized. Staff and

inmates are also issued face masks to wear in public areas. See BOP

FAQs: Correcting Myths and Misinformation.

   Every newly admitted inmate is screened for Covid-19 risk factors

and symptoms. Asymptomatic inmates with risk of exposure are placed

in quarantine for a minimum of 14 days or until cleared by medical

staff. Symptomatic inmates are provided with medical evaluation and

treatment and are isolated from other inmates until testing negative for

Covid-19 or being cleared by medical staff under the CDC’s criteria. In

areas with sustained community transmission, all staff are screened for

symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

or higher are barred from the facility on that basis alone. A staff

member with other symptoms can be placed on leave by a medical

officer.


                                     5
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.336 Filed 06/04/20 Page 6 of 19




  Other access to the facilities has likewise been restricted.

Contractors are only permitted access if performing essential services,

and any contractor who requires access is screened for symptoms and

risk factors. Social and legal visits have been suspended to limit the

number of people entering the facility and interacting with inmates.

But to ensure that relationships and communication are maintained

throughout this disruption, the Bureau of Prisons has increased

inmates’ telephone allowance to 500 minutes per month. Legal visits

are permitted on a case-by-case basis after the attorney has been

screened for infection.

  There is no question that FCI Elkton is one of the Bureau of Prisons

facilities most affected by Covid-19. But the Bureau of Prisons has

worked to mitigate the risk with increasing responses. A staff member

from Medical Services tours housing units daily. Inmates who become

ill after the regular sick call appointment sign up period may ask their

work supervisor or Unit Officer to call the Health Service Unit for

further instruction. Waterless soap dispensers have been placed in high

volume, high risk areas. Social visits have been suspended and inmate

telephone system minutes have been increased to 500 minutes per


                                     6
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.337 Filed 06/04/20 Page 7 of 19




calendar month. Legal visits have been suspended for 30 days, at which

time the suspension will be re-evaluated. Case by case approval at the

local level and confidential legal calls will be allowed in order to ensure

access to counsel. Enhanced health screening of staff has been

implemented in areas with “sustained community transmission” and at

medical referral centers.

  Data shows that the situation at Elkton is improving: the number of

hospitalized inmates has been in decline from its April 8 peak of 46

inmates. See Declaration of Andrea Burnside, Wilson v. Williams, 4:20-

cv-00794-JG, R. 98-2, PageID 1186. From April 12 through May 2, four

inmates were hospitalized for Covid-19-related illness. (Id.). As of May

27, no other inmate had been hospitalized and only eight remained in

the hospital. (Id.). Tubbs-Smith tested negative for Covid-19 on May 20.

  Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.




                                     7
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.338 Filed 06/04/20 Page 8 of 19




     B.    The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

  The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. New

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

  The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 3,600 federal inmates have been granted home confinement since

                                     8
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.339 Filed 06/04/20 Page 9 of 19




the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Attorney General’s directives have explained,

these home-confinement decisions have required evaluating several

criteria:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

   These criteria not only make sense, but also fit the realities of the

Covid-19 pandemic far better than any other solution does. The Bureau

of Prisons cannot open its facilities’ gates indiscriminately and unleash

tens of thousands of convicted criminals, en masse. It must focus on the

inmates who have the highest risk factors for Covid-19 and are least

likely to engage in new criminal activity. This is true not just to protect

the public generally, but to avoid the risk that a released defendant will

bring Covid-19 back into the jail or prison system if he violates his

terms of release or is caught committing a new crime. See 18 U.S.C.

§ 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-


                                     9
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.340 Filed 06/04/20 Page 10 of 19




confinement initiative thus appropriately focuses on the inmates who

will most benefit from release and whose release is least risky.

   The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is more than

reasonable to evaluate whether a particular inmate would adhere to

release conditions and social-distancing protocols during the pandemic.

And if a prisoner would be unlikely to take release conditions or Covid-

19 precautions seriously, he would also be far more likely than the

general public to contract and spread Covid-19 if released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not


                                     10
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.341 Filed 06/04/20 Page 11 of 19




place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.




                                     11
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.342 Filed 06/04/20 Page 12 of 19




II.     The Court should deny Tubbs-Smith’s motion for
        compassionate release.

      Absent a specific statutory exception, a district court “may not

modify a term of imprisonment once it has been imposed.” 18 U.S.C. §

3582(c). Those statutory exceptions are narrow. United States v. Ross,

245 F.3d 577, 586 (6th Cir. 2001). Compassionate release under 18

U.S.C. § 3582(c)(1)(A) is equally narrow. Tubbs-Smith must show

“extraordinary and compelling reasons” for compassionate release, and

release must be “consistent with” the Sentencing Commission’s policy

statements. 18 U.S.C. § 3582(c)(1)(A). As with the identical language in

§ 3582(c)(2), compliance with the policy statements incorporated by

§ 3582(c)(1)(A) is mandatory. See Dillon v. United States, 560 U.S. 817

(2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To

qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

      Even if a defendant is eligible for compassionate release, the district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a)

support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at

                                       12
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.343 Filed 06/04/20 Page 13 of 19




sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A. Tubbs-Smith is ineligible for compassionate release
         because he poses a danger to the community.

   Compassionate release must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Section 1B1.13 cabins compassionate release to a

narrow group of non-dangerous defendants who are most in need. That

policy statement limits “extraordinary and compelling reasons” to four

categories: (1) the inmate’s medical condition; (2) the inmate’s age;

(3) the inmate’s family circumstances; and (4) other reasons “[a]s

determined by the Director of the Bureau of Prisons,” which the Bureau

of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13

cmt. n.1. As the Tenth Circuit recently explained, a district court

“lack[s] jurisdiction” to grant compassionate release when a defendant’s

circumstances do not fall within those categories. Saldana, 2020 WL

1486892, at *3.

                                     13
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.344 Filed 06/04/20 Page 14 of 19




   The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. Raia, 954

F.3d at 597. However, Tubbs-Smith’s medical records confirm that he

suffered from a heart attack at the age of 27. He also appears, based on

the records, to have cardiomyopathies and/or pulmonary hypertension,

which qualify as “serious heart conditions” according to CDC guidance.

“Serious heart conditions” place individuals at a higher risk for severe

illness from Covid-19. Though Tubbs-Smith receives medication and is

monitored regularly for these conditions, the government does not

dispute that Tubbs-Smith’s medical conditions, combined with the

Covid-19 pandemic, could qualify as extraordinary and compelling

reasons for release.

   But even if the combination of Tubbs-Smith’s medical conditions and

the Covid-19 pandemic satisfies the initial criteria for eligibility in

USSG § 1B1.13 cmt. n.1, section 1B1.13(2) only permits release if a

“defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” An evaluation of

dangerousness under § 3142(g) requires a comprehensive view of

community safety—“a broader construction than the mere danger of


                                     14
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.345 Filed 06/04/20 Page 15 of 19




physical violence.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir.

1989) (per curiam). It thus prohibits the release of violent offenders,

including most drug dealers. See United States v. Stone, 608 F.3d 939,

947–48 & n.6 (6th Cir. 2010) (“…our Court routinely affirms, on

dangerousness grounds, the pre-trial detention of run-of-the-mill drug

dealers, even without any indication that the defendant has engaged in

violence.”). So even many “non-violent” offenders may not be released

under § 3582(c)(1)(A). USSG § 1B1.13(2). Here, Tubbs-Smith has not

only been involved in significant and serial drug dealing, he has also

possessed firearms in connection with that drug dealing—an

unquestionably dangerous combination. He dealt drugs in 2008. (PSR ¶

34). He maintained a drug house in 2009. (Id. at ¶ 35). In 2012, he was

arrested for leaving a duffel bag in a hotel room—a duffel bag

containing over 400 grams of cocaine, a handgun, and over 30 rounds of

ammunition. (Id. at ¶ 36). A month later (while on bond), he attempted

to flee from officers during a traffic stop and got caught with another

handgun. (Id. at ¶ 37).

   Tubbs-Smith continued committing crimes even on supervision.

While on supervised release for the offense involving the duffel bag,


                                     15
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.346 Filed 06/04/20 Page 16 of 19




Tubbs-Smith was arrested with 84 grams of cocaine and 22 grams of

crack cocaine. (Id. at ¶ 36). Less than six months after getting out of jail

for that offense, he committed this offense.

   Tubbs-Smith’s dangerousness is evident in both the crimes he

chooses to commit and his flouting of court-ordered supervision

conditions. Because Tubbs-Smith’s release would endanger the

community, § 1B1.13(2) prohibits reducing his sentence under

§ 3582(c)(1)(A). Tubbs-Smith is not eligible for compassionate release.

      B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Austin, No. 15-20609, 2020

WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding that the

“[d]efendant’s circumstances do not warrant compassionate release . . .

under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying

compassionate release because “the 18 U.S.C. § 3553(a) sentencing

                                     16
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.347 Filed 06/04/20 Page 17 of 19




factors do not favor release”); see also United States v. Kincaid, 802 F.

App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

compassionate release based on the § 3553(a) factors).

   First, the nature and circumstances of Tubbs-Smith’s offense are

serious—cocaine and crack cocaine are both highly addictive

substances, and Tubbs-Smith was providing them to the community.

Second, Tubbs-Smith’s history and characteristics do not favor release.

He has been consistently involved in drug distribution and firearms

offenses since 2008. Third, Tubbs-Smith has not been deterred by past

sentences of incarceration—and he has only served a small fraction of

his sentence here. Time after time, he has gotten out of prison and gone

back to selling drugs right away. Tubbs-Smith should be commended for

participating in programming and education while in custody, but his

history shows that he cannot be deterred from committing more crimes.

So even if the Court were to find Tubbs-Smith eligible for

compassionate release, the § 3553(a) factors should still disqualify him.




                                     17
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.348 Filed 06/04/20 Page 18 of 19




III. If the Court were to grant Tubbs-Smith’s motion, it should
     order a 14-day quarantine before release.

   If the Court were inclined to grant Tubbs-Smith’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.



                                Conclusion

   Tubbs-Smith’s motion should be denied.

                                    Respectfully submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney

                                    s/Amanda Jawad
                                    Amanda Jawad
                                    Assistant United States Attorney
                                    211 W. Fort Street, Suite 2001
                                    Detroit, MI 48226
                                    Phone: (313) 226-9116
                                    E-Mail: amanda.jawad@usdoj.gov



Dated: June 4, 2020




                                     18
Case 2:18-cr-20310-AJT-EAS ECF No. 60, PageID.349 Filed 06/04/20 Page 19 of 19




                           Certificate of Service

      I certify that on June 4, 2020, I electronically filed this response

with the Clerk of the Court of the Eastern District of Michigan using

the ECF system which will send notification of such filing to the

following:

                               Benton Martin
                            Benton_Martin@fd.org
                            Counsel for Defendant


                                    s/Amanda Jawad
                                    Amanda Jawad
                                    Assistant United States Attorney
                                    211 W. Fort Street, Suite 2001
                                    Detroit, MI 48226
                                    Phone: (313) 226-9116
                                    E-Mail: amanda.jawad@usdoj.gov




                                     19
